Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the anti-ZIKV antibody species comprising six CDRs having the amino acid sequences of SEQ ID NOs: 12, 15, 20, 21, 24, and 27; a VH chain or SEQ ID NO: 6, and a VL chain of SEQ ID NO: 7; a CH of SEQ ID NO: 59 and a CL of SEQ ID NO: 60; framework regions FR1, FR2, FR3 and FR4 of both the heavy and light chains having the amino acid sequences of SEQ ID NOs: 31, 32, 34, and 35 as well as 36, 37, 38, and 39, respectively; and the Fc mutations L234A, L235A, K326A, E333S, M428L, N434A, Q438R, and S440E, in the reply filed on 08/12/2022 is acknowledged.
Claims 5-13 are examined on the merits in the present Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163).  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.

The specification teaches that the Fc-variant antibody 3Cam2-LALA+KAES, comprising a VH chain of SEQ ID NO: 6 and a VL chain of SEQ ID NO: 7 greatly reduced viremia in AG129 mice infected with DENV strains 72 hours after initial infection (see Example 6). Further, the Fc variant antibody 3Cam2-LALA+KAES+ACT5 (VH of SEQ ID NO: 6, VL of SEQ ID NO: 7) abrogated the enhancement of not only DENV infection but also Zika virus infection in K562 cells compared to wildtype Fc version of the antibody (i.e. 3Cam2) (see Example 7, Para. 0450).  Moreover, IFNαR knockout mice treated with 3Cam2-LALA+KAES+ACT5 two days after Zika infection had a significantly lower viremia at day 3 and day 5 after infection compared to control mice (Example 8, Para. 0458-0461). The 3Cam2-LALA+KAES+ACT5 antibody also neutralized infection of HEK cells by ZIKV as well as inhibited transmission of Zika virus from pregnant mother to fetus as shown by the significantly higher fetal weight of treated mothers, suggesting a protection from congenital developmental deficiency (Examples 9 and 10). However, as presently written, the claims fail to disclose sufficient structural details for the broad genus of antibodies comprising a variant Fc region having at least one amino acid alteration compared to the parent Fc region, wherein the variant Fc region has substantially decreased FcγR binding activity but not substantially decreased C1q-binding activity compared to parent Fc region and the claimed Fc variant antibodies are capable of treating ZIKV infection in a subject.
While Applicant has provided examples of antibodies of the claimed invention comprising Fc mutations (see Working Examples and Table 4), such disclosure does not adequately represent the structural diversity of the claimed genus of the broad genus of Fc variant antibodies that can be used to treat ZIKV infection in a subject, wherein the resulting Fc variant still has substantially decreased FcγR binding activity but not substantially decreased C1q-binding activity compared to parent Fc region As presently written, the Fc variants encompassed by claim 6 represent partially defined structures comprising at least one amino acid alteration. Further, claim 7 does not specify the type of amino acid alteration that occurs at positions 326 and 333.The amino acid alterations present in the claimed Fc variant antibodies may be caused for instance by addition, deletion, substitution, or insertion. Further, without a limiting definition, the substitutions in the Fc regions can encompass both conservative and nonconservative amino acid substitutions. However, there is no guidance provided in the specification about which specific amino acids can vary in Fc region of the claimed antibodies that bind ZIKV such that 1) the variant Fc region still has substantially decreased FcgR-binding activity but not C1-q binding activity and 2) the ability of the claimed antibodies as whole to treat ZIKV infection in a subject is retained. As such, artisans would not be able to readily determine the amino acid mutation present in the Fc region of the claimed anti- antibodies to yield the Fc variant antibodies having the functional property of treating ZIKV infection in a subject, wherein the Fc variant has substantially decreased FcγR-binding activity but not substantially decreased C1q binding activity.
Therefore, the claimed genus of Fc variant antibodies that bind ZIKV lacks adequate written description because there does not appear to be any correlation between the structure of the claimed Fc variant antibodies and the function of treating ZIKV infection in a subject except for those antibodies comprising LALA and KAES or LALA, KAES, and ACT5 mutations. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of Fc variant antibodies comprising at least one undefined amino acid mutation in the Fc region at the time the instant application was filed.

Enablement
Claims 5-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn to a method of treating or preventing Zika virus infection, comprising administering an antibody that binds to Zika virus comprising the CDRs of SEQ ID NOs: 12, 15, 20, 21, 24, and 27, wherein the antibody further comprises a variant Fc region having at least one amino acid mutation compared to the parent Fc region, wherein the variant Fc region has substantially decreased FcγR binding activity and does not have substantially decreased C1q-binding activity compared to parent Fc region.
The specification teaches that the Fc-variant antibody 3Cam2-LALA+KAES, comprising a VH chain of SEQ ID NO: 6 and a VL chain of SEQ ID NO: 7 greatly reduced viremia in AG129 mice infected with DENV strains 72 hours after initial infection (see Example 6). Further, the Fc variant antibody 3Cam2-LALA+KAES+ACT5 (VH of SEQ ID NO: 6, VL of SEQ ID NO: 7) abrogated the enhancement of not only DENV infection but also Zika virus infection in K562 cells compared to wildtype Fc version of the antibody (i.e. 3Cam2) (see Example 7, Para. 0450).  Moreover, IFNαR knockout mice treated with 3Cam2-LALA+KAES+ACT5 two days after Zika infection had a significantly lower viremia at day 3 and day 5 after infection compared to control mice (Example 8, Para. 0458-0461). The 3Cam2-LALA+KAES+ACT5 antibody also neutralized infection of HEK cells by ZIKV as well as inhibited transmission of Zika virus from pregnant mother to fetus as shown by the significantly higher fetal weight of treated mothers, suggesting a protection from congenital developmental deficiency (Examples 9 and 10).
 It should be noted that the terms ‘prevention’, ‘prevent’ or ‘preventing’ generally imply stopping something from happening or existing in 100% of subjects. Although the administration of the Fc variant antibody that binds ZIKV significantly reduced viral loads in mice infected with Zika virus, this reduction did not result in a complete abolishment of ZIKV infection since viral cultures expressed as FFU equivalents/mL were still present after treatment (see Figures 10 and Figure 16). Similarly, the Fc variant anti-ZIVK antibody was not able to completely neutralize ZIKV infection in all HEK cells (see Figure 19). Viral RNA was also present in amniotic fluid, and placenta as well as fetal brain and fetal liver of some pups from pregnant mice treated with 3-Cam2-LALA+KAES+ACT5 (see Figure 21). Thus, the administration of the claimed Fc variant antibodies that bind to ZIKV was not effective in preventing ZIKV infection. As such, artisans would not reasonably expect the claimed Fc variant antibodies that bind to ZIKV to be effective in preventing ZIKV in all subjects as presently claimed absent of evidence to the contrary provided either in the specification or in the prior art.
Additionally, it appears that the wild-type Fc version of the claimed anti-ZIKV antibody (3Cam2) was not effective in abrogating the enhancement of ZIKV infection in K562 cells (see Figure 15), and there is no data provided that antibodies that bind to ZIKV comprising Fc mutations other than LALA and KAES or LALA, KAES, and ACT5 are capable of treating ZIKV infection in a subject. Thus, artisans would not reasonably expect the wild-type Fc version of the claimed antibodies to be capable of treating ZIKV infection in a subject compared to an Fc variant antibody that binds to ZIKV comprising the LALA and KAES or LALA, KAES, and ACT5 mutations. 
Lastly, as stated earlier, the Fc variants encompassed by claim 6 represent partially defined structures comprising at least one amino acid alteration. Further, claim 7 does not specify the type of amino acid alteration that occurs at positions 326 and 333. The amino acid alteration present in the claimed Fc variant antibodies may be caused for instance by addition, deletion, substitution, or insertion. Without a limiting definition, the substitutions in the Fc regions can encompass both conservative and nonconservative amino acid substitutions. However, there is no guidance provided in the specification about which specific amino acids can vary in Fc region of the claimed antibodies that bind ZIKV such that 1) the variant Fc region still has substantially decreased FcγR-binding activity but not C1-q binding activity and 2) the ability of the claimed antibodies as whole to treat ZIKV infection in a subject is retained. Each amino acid substitution can potentially affect the structure as well as chemical and physical properties (e.g. hydrophobicity, hydrophilicity, folding, binding affinity, etc.) of a given polypeptide. For example, cysteine or methionine residues can form disulfide bonds that can induce folding into the tertiary structure of a protein (Stryer, see entire selection) (Stryer, Biochemistry 4th, WH Freeman, New York. 1995). Without a reduction to practice, it is unclear how undefined and random amino acid alterations in the Fc regions of the claimed antibodies impact the ability of the antibodies to treat ZIKV infection in a subject, wherein the Fc variant still has substantially decreased FcγR-binding activity but not substantially deceased C1q binding activity. 
Therefore, it would require undue trial and error experimentation for artisans to determine the amino acid alterations that can be made in the genus of variant Fc regions of the claimed antibodies that binds ZIKA of the claimed invention such that 1) the variant Fc region still has substantially decreased FcγR-binding activity but not C1-q binding activity and 2) the ability of the claimed antibodies as whole to treat ZIKV infection in a subject is retained.  Further, absent of evidence to the contrary, artisans would not reasonably expect the wild-type Fc version of the claimed antibodies to be capable of treating ZIKV infection in a subject compared to an Fc variant antibody that binds to ZIKV comprising the LALA and KAES or LALA, KAES, and ACT5 mutations. As such, there would be no practical use for each of claimed antibodies within the scope of the claimed invention if they are not able to treat ZIKV infection.  Lastly, artisans would not expect the claimed Fc variant antibodies that bind to ZIKV to be effective in preventing ZIKV in all subjects as presently claimed. Therefore, the specification does not reasonably enable artisans to make and use the claimed antibodies and Fc variants to treat ZIKV infection in a subject over the full scope of the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sampei et al (US10604561B2), hereinafter Sampei in view of Fernandez et al (Fernandez, Estefania et al. “Human antibodies to the dengue virus E-dimer epitope have therapeutic activity against Zika virus infection.” Nature immunology vol. 18,11 (2017): 1261-1269. doi:10.1038/ni.3849), hereinafter Fernandez, and Kam et al (Kam, Yiu-Wing et al. “Cross-reactive dengue human monoclonal antibody prevents severe pathologies and death from Zika virus infections.” JCI insight vol. 2,8 e92428. 20 Apr. 2017, doi:10.1172/jci.insight.92428), hereinafter Kam. 
Sampei discloses an isolated antibody that binds dengue virus (DENV) E protein comprising the CDRs of SEQ ID NOs: 12, 15, 20, 21, 24, and 27, corresponding to SEQ ID NOs: 12, 15, 20, 21, 24, and 27 of the instant claims (see entire document, in particular, Abstract, Summary, and Claims). The term “DENV E protein” DENV E protein” refers to any native DENV E protein from any DENV serotypes, including DENV-1, DENV-2, DENV-3, and DENV-4 and is present as a heterodimer with PrM protein before the maturation of the virion (see Column 15, Ln. 60-67 to Column 16, Ln. 1-2). Thus, the claimed anti-DENV E protein antibodies can bind to the E dimer epitope.  The anti-DENV antibody can further comprise framework regions of SEQ ID NOs: 31, 32, 33 or 34, 35, and 36 (Column 3, Ln. 36-49). The anti-DENV antibody can also be defined by a VH chain of SEQ ID NO: 6 paired with a CH domain of SEQ ID NO: 59, and a VL chain of SEQ ID NO: 7 paired with a CL domain of SEQ ID NO: 60 (Column 6, Ln. 15-40 and Column 27, Ln. 4-7). The VH, VL, CH, and CL domains of SEQ ID NOs: 6, 7, 59, and 60, correspond to SEQ ID NOs: 6, 7, 59, and 60 of the instant claims. In some embodiments, the anti-DENV antibody comprises a variant Fc region having at least one amino acid alteration, wherein the variant Fc region has substantially decreased FcyR binding activity and does not have a substantially decreased C1q-binding activity when compared to the parent Fc region. The amino acid mutations can include Ala at position 234, Ala at position 235, Ala at position 326, and Ser at position 333, Leu at position 428, Ala at position 434, Arg at position 438, and Glu at position 440 (see Column 4 and Claims 5-14). The variant Fc regions comprising the amino acid sequences of SEQ ID NOs: 51-59 are also disclosed (Column 5, Ln. 1-3 and Table 4 in Column 74). Further, disclosed is a method of treating DENV infection in an individual (Column 4, Ln. 25-26). 
Sampei does not teach a method of treating or preventing Zika virus in a subject comprising administering the anti-DENV E protein antibody. 
However, Fernandez teaches that ZIKV and DENV are closely related viruses with a 54–59% amino acid identity in E proteins and that anti-DENV antibodies that recognize the E-dimer epitope (EDE) can neutralize ZIKV infection. Specifically, the anti-DENV antibodies EDE1-B10, EDE1-C8, and EDE2-A11 effectively neutralized ZIKV infection in cell culture and protected against lethality in mice when given three days after ZIKV inoculation (see entire document, in particular, Abstract, Introduction, and Conclusion). 
Kam further teaches that the anti-DENV antibody SIgN-3C recognizes an E protein epitope and effectively neutralizes ZIKV infection, rescuing mice from virus-induced weight loss and mortality. Additionally, in pregnant ZIKV-infected IFNAR–/– mice, treatment with SIgN-3C or its Fc variant SIgN-3C-LALA significantly reduced viral load in the fetal organs and placenta and abrogated virus-induced fetal growth retardation (see entire document, in particular, Abstract and Discussion). The anti-DENV antibody SIgN-3C has a similar designation to the parent anti-DENV E protein antibody 3C (VH of SEQ ID NO: 1, VL of SEQ ID NO: 7) disclosed in the specification that was used to generate the antibody variants having improved affinity to DENV E protein and presently claimed (see Example 2, Para. 0432-0431). Given that the parent antibody SIgN-3C was able to effectively neutralize ZIKV infection, the anti-DENV antibody variant disclosed in Sampei would be expected to do the same. 
It would have been obvious to one of ordinary skill in the art to use the anti-DENV antibodies recited by the issued patent to treat ZIKV infection in humans. One of ordinary skill in the art would have been motivated to do so since the anti-DENV antibodies of the issued claims bind to the E protein, and anti-DENV antibodies that recognize the E-dimer epitope are known to effectively neutralize ZIKV infection. Further, the anti-DENV E protein antibody recited in the issued patent claims is a variant of the parent antibody 3C, which has a similar designation as the anti-DENV antibody SIgN-3C and has also been shown to neutralize ZIKV infection. As such, artisans would expect anti-DENV antibody variant of the parent antibody SIgN-3C disclosed in Sampei to also be able to neutralize ZIKV. Therefore, artisans would reasonably expect that the anti-DENV-antibody of the issued patent can be used to treat ZIKV infection in a subject. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10604561B2 in view of Fernandez et al (Fernandez, Estefania et al. “Human antibodies to the dengue virus E-dimer epitope have therapeutic activity against Zika virus infection.” Nature immunology vol. 18,11 (2017): 1261-1269. doi:10.1038/ni.3849), hereinafter Fernandez, and Kam et al (Kam, Yiu-Wing et al. “Cross-reactive dengue human monoclonal antibody prevents severe pathologies and death from Zika virus infections.” JCI insight vol. 2,8 e92428. 20 Apr. 2017, doi:10.1172/jci.insight.92428), hereinafter Kam.
The issued patent recites an isolated antibody that binds dengue virus (DENV) E protein comprising the CDRs of SEQ ID NOs: 12, 15, 20, 21, 24, and 27, corresponding to SEQ ID NOs: 12, 15, 20, 21, 24, and 27 of the instant claims (issued claim 1). The term “DENV E protein” DENV E protein” refers to any native DENV E protein from any DENV serotypes, including DENV-1, DENV-2, DENV-3, and DENV-4. Further, the E protein is present as a heterodimer with PrM protein before the maturation of the virion (see Specification of Issued Patent, Column 15, Ln. 60-67 to Column 16, Ln. 1-2).  Thus, the anti-DENV E protein antibodies can bind to the E dimer epitope.  The anti-DENV antibody can comprise a VH chain of SEQ ID NO: 6, a VL chain of SEQ ID NO: 7, a CH domain of SEQ ID NO: 59, and a CL domain of SEQ ID NO: 60, corresponding to SEQ ID NOs: 6, 7, 59, and 60, respectively, as recited in the instant claims (issued claim 15). The VH chain of SEQ ID NO: 6 fully comprise the framework regions of SEQ ID NOs: 31, 32, 34, and 35 recited in the instant claims; and the VL chain of SEQ ID NO: 7 fully comprise the framework regions of SEQ ID NOs: 36, 37, 38, and 39 recited in the instant claims. The anti-DENV antibody can comprise a variant Fc region having at least one amino acid alteration, wherein the variant Fc region has substantially decreased FcyR binding activity and does not have a substantially decreased C1q-binding activity when compared to the parent Fc region (issued claims 3 and 4). The amino acid mutations can include Ala at position 234, Ala at position 235, Ala at position 326, and Ser at position 333, Leu at position 428, Ala at position 434, Arg at position 438, and Glu at position 440 (issued claims 5-14). 
The issued patent does not recite a method of treating or preventing Zika virus in a subject comprising administering the anti-DENV E protein antibody. 
However, Fernandez teaches that ZIKV and DENV are closely related viruses with a 54–59% amino acid identity in E proteins and that anti-DENV antibodies that recognize the E-dimer epitope (EDE) can neutralize ZIKV infection. Specifically, the anti-DENV antibodies EDE1-B10, EDE1-C8, and EDE2-A11 effectively neutralized ZIKV infection in cell culture and protected against lethality in mice when given three days after ZIKV inoculation (see entire document, in particular, Abstract, Introduction, and Conclusion). 
Kam further teaches that the anti-DENV antibody SIgN-3C recognizes an E protein epitope and effectively neutralizes ZIKV infection, rescuing mice from virus-induced weight loss and mortality. Additionally, in pregnant ZIKV-infected IFNAR–/– mice, treatment with SIgN-3C or its Fc variant SIgN-3C-LALA significantly reduced viral load in the fetal organs and placenta and abrogated virus-induced fetal growth retardation (see entire document, in particular, Abstract and Discussion). The anti-DENV antibody SIgN-3C has a similar designation to the parent anti-DENV E protein antibody 3C (VH of SEQ ID NO: 1, VL of SEQ ID NO: 7) disclosed in the specification that was used to generate the antibody variants having improved affinity to DENV E protein and presently claimed (see Example 2, Para. 0432-0431). Given that the parent antibody SIgN-3C was able to effectively neutralize ZIKV infection, the anti-DENV antibody variant recited in the issued patent would be expected to do the same. 
It would have been obvious to one of ordinary skill in the art to use the anti-DENV antibodies recited by the issued patent to treat ZIKV infection in humans. One of ordinary skill in the art would have been motivated to do so since the anti-DENV antibodies of the issued claims bind to the E protein, and anti-DENV antibodies that recognize the E-dimer epitope are known to effectively neutralize ZIKV infection. Further, the anti-DENV E protein antibody recited in the issued patent claims is a variant of the parent antibody 3C, which has a similar designation as the anti-DENV antibody SIgN-3C and has also been shown to neutralize ZIKV infection. As such, artisans would expect the anti-DENV antibody variant of the parent antibody SIgN-3C recited in the issued patent to also be able to neutralize ZIKV. Therefore, artisans would reasonably expect that the anti-DENV-antibody of the issued patent can be used to treat ZIKV infection in a subject. 

Claims 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10844113B2 in view of Fernandez et al (Fernandez, Estefania et al. “Human antibodies to the dengue virus E-dimer epitope have therapeutic activity against Zika virus infection.” Nature immunology vol. 18,11 (2017): 1261-1269. doi:10.1038/ni.3849), hereinafter Fernandez, and Kam et al (Kam, Yiu-Wing et al. “Cross-reactive dengue human monoclonal antibody prevents severe pathologies and death from Zika virus infections.” JCI insight vol. 2,8 e92428. 20 Apr. 2017, doi:10.1172/jci.insight.92428), hereinafter Kam.
The issued claims recite a pharmaceutical composition comprising an isolated antibody that binds dengue virus (DENV) E protein, wherein the antibody comprises the CDRs of SEQ ID NOs: 12, 15, 20, 21, 24, and 27, corresponding to SEQ ID NOs: 12, 15, 20, 21, 24, and 27 of the instant claims (issued claim 1). The term “DENV E protein” DENV E protein” refers to any native DENV E protein from any DENV serotypes, including DENV-1, DENV-2, DENV-3, and DENV-4. Further, the E protein is present as a heterodimer with PrM protein before the maturation of the virion (see Specification of Issued Patent, Column 15, Ln. 62-67 to Column 16, Ln. 1-4). Thus, the claimed anti-DENV E protein antibodies can bind to the E dimer epitope.   The issued claims also recite a polypeptide comprising a variant Fc region having at least one amino acid alteration in a parent Fc region, wherein the variant Fc region has substantially decreased FcgR-binding activity and does not have a substantially decreased C1q-binding activity when compared to the parent Fc region (issued claim 10) and wherein the polypeptide comprises the amino acid sequences of SEQ ID NO: 51-59, corresponding to SEQ ID NOs: 51-59 recited in the instant claims. The variant Fc region of SEQ ID NO: 59 comprises the L234A, L235A, K326A, E333S, M428L, N434A, Q438R, and S440E mutations recited in the instant claims. Further recited is a method of treating an individual having a DENV infection comprising administering the pharmaceutical composition and at least one additional therapeutic agent (issued claim 8). 
The issued patent does not recite a method of treating or preventing Zika virus in a subject comprising administering the anti-DENV E protein antibody.
However, Fernandez teaches that ZIKV and DENV are closely related viruses with a 54–59% amino acid identity in E proteins and that anti-DENV antibodies that recognize the E-dimer epitope (EDE) can neutralize ZIKV infection. Specifically, the anti-DENV antibodies EDE1-B10, EDE1-C8, and EDE2-A11 effectively neutralized ZIKV infection in cell culture and protected against lethality in mice when given three days after ZIKV inoculation (see entire document, in particular, Abstract, Introduction, and Conclusion). 
Kam further teaches that the anti-DENV antibody SIgN-3C recognizes an E protein epitope and effectively neutralizes ZIKV infection, rescuing mice from virus-induced weight loss and mortality. Additionally, in pregnant ZIKV-infected IFNAR–/– mice, treatment with SIgN-3C or its Fc variant SIgN-3C-LALA significantly reduced viral load in the fetal organs and placenta and abrogated virus-induced fetal growth retardation (see entire document, in particular, Abstract and Discussion). The anti-DENV antibody SIgN-3C has a similar designation to the parent anti-DENV E protein antibody 3C (VH of SEQ ID NO: 1, VL of SEQ ID NO: 7) disclosed in the specification that was used to generate the antibody variants having improved affinity to DENV E protein and presently claimed (see Example 2, Para. 0432-0431). Given that the parent antibody SIgN-3C was able to effectively neutralize ZIKV infection, the anti-DENV antibody variant recited in the issued patent would be expected to do the same. 
It would have been obvious to one of ordinary skill in the art to use the anti-DENV antibodies recited by the issued patent to treat ZIKV infection in humans. One of ordinary skill in the art would have been motivated to do so since the anti-DENV antibodies of the issued claims bind to the E protein, and anti-DENV antibodies that recognize the E-dimer epitope are known to effectively neutralize ZIKV infection. Further, the anti-DENV E protein antibody recited in the issued patent claims is a variant of the parent antibody 3C, which has a similar designation as the anti-DENV antibody SIgN-3C and has also been shown to neutralize ZIKV infection. As such, artisans would expect anti-DENV antibody variant of the parent antibody SIgN-3C recited in the issued patent to also be able to neutralize ZIKV. Therefore, artisans would reasonably expect that the anti-DENV-antibody of the issued patent can be used to treat ZIKV infection in a subject.

Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644